The United States of America,
Territory of Michigan 1 Supreme Court Ss:J
To Benjamin F. H. Witherell Esquire one of the Justices of the peace within and for the County of Wayne Greeting:
[SEAL]
In the Case of Jasper Denslow plaintiff in Error against Asa Madison defendant in Error: It appearing to the Court upon Examination of the return of the Justice of the record and proceedings in this Case made that there is diminution in the same, in this that the said return does not sufficiently exhibit the manner of the service of said writ of attachment, nor whether the requisite notice of the pendency thereof was given, nor whether any or what proceedings were had against Melvin Dorr the said Garnishee in the return Mentioned in the premises, do therefore Command you to return to this Court forthwith a full and ample record & transcript of all and singular the acts proceedings & Judgments had or rendered in the said Case as the same appear & were had before you & particularly as to the matters herein above specified — Hereof fail not—
Witness The Hon Solomon Sibley Presiding Judge of our said Supreme Court at Detroit this twelfth day of May A D. Eighteen hundred & twenty eight—
John Winder
Clerk.